DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The Non-Final Action dated 11 August 2021 is WITHDRAWN
The Non-Final Action dated 11 August 2021 is hereby withdrawn for the following reason: The applicant set forth arguments regarding the claimed invention as a “copper ion suspension.” The Examiner cited references in the rejections drawn to copper ion solutions. As such, applicant’s arguments in the Remarks filed 11/02/2021, with respect to the rejections of claims 18-25 under 35 U.S.C. 102 and 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Abbott (US 2018/0133250 A1). The new grounds of rejection are set forth in detail below.

Previous Rejections
Applicant’s arguments, filed 02 November 2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 	
Applicant’s arguments, see pg 7, filed 11/02/2021 with respect to rejections over Margulies have been fully considered and are persuasive and all rejections citing Margulies have been withdrawn. 
	
Claim Status
Claims 1-5 and 9-15 are cancelled.
Claims 6-8 and 16-25 are pending.
Claims 6-8 and 16-17 are withdrawn.
Claims 18-25 are examined on the merits in this prosecution.

CLAIM REJECTIONS

New Matter Rejection
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


1) Claims 18-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Independent claim 18 recites the limitation “copper ions in an amount sufficient to treat the at least one condition caused by the coronavirus or the influenza virus.” The claim term “an amount sufficient to treat” is not supported by the disclosure as originally filed since there appears to be no reference in the disclosure regarding an amount (e.g. grams or milligrams) sufficient to effect the claimed result. The applicant in the “Remarks” dated 11/02/2021 cites paragraphs [0054], [0064], [0070], [0076], [0082], and [0120] of the disclosure as support for the amendments. However, these paragraphs fail to support the claimed “an 
The Examiner suggests amending the claim 18 term “an amount sufficient to treat” to recite “a concentration sufficient to treat”; this term is supported in the disclosure, for example in paragraph [0014] and in claim 19.
Independent claim 25 recites the limitation “copper ions in an amount effective to treat the at least one condition caused by the coronavirus or the influenza virus.” The claim term “an amount effective to treat” is not supported by the disclosure as originally filed since there appears to be no reference in the disclosure regarding an amount (e.g. grams or milligrams) sufficient to effect the claimed result. The applicant in the “Remarks” dated 11/02/2021 cites paragraphs [0054], [0064], [0070], [0076], [0082], and [0120] of the disclosure as support for the amendments. However, these paragraphs fail to support the claimed “an amount effective to treat.” Paragraph [0054] is drawn to an amount of copper ions leached from 46 mg of copper metal into a solution; paragraphs [0064], [0070], [0076], and [0082] are drawn to the amount of copper ion in a container or bottle; and paragraph [0120] does not appear to mention any specific amount of copper. 
The Examiner suggests amending the claim 25 term “an amount effective to treat” to recite “a concentration effective to treat”; this term is supported in the disclosure, for example in paragraph [0014] and in claim 19.

Indefiniteness Rejection
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION:  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


1) Claims 18-25 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Independent claim 18 recites the limitation “copper ions in an amount sufficient to treat the at least one condition caused by the coronavirus or the influenza virus,” and independent claim 25 recites the term “copper ions in an amount effective to treat the at least one condition caused by the coronavirus or the influenza virus.” These claim terms are considered indefinite since the disclosure lacks a definition or standard reciting an amount (e.g. grams or milligrams) required to effect the claimed result. As set forth in MPEP 2173.03, a “claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty.”


Anticipation Rejection
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)).

1) Claims 18 and 20-25 are rejected under 35 U.S.C. 102(b) as being anticipated by Abbott (US 2018/0133250 A1; cited herein as “Abbott ‘250”).
The instant invention is drawn to a composition comprising a suspension of copper ions, a saline solution, and a buffer, wherein the amount of copper ions is 
Abbott ‘250 teaches topical formulations containing copper ions in suspension for treatment of inflammatory and microbial conditions in various areas of the body using the formulations (Abstract). Abbott ‘250 teaches the treatment comprises a biocompatible copper ion suspension obtained by leaching of the copper ions from copper metal (Abstract). Abbott ‘250 teaches the copper ion suspension is in a solution comprising saline and a buffer (pg 4, [0024]).
Regarding the claim 18 limitation of “copper ions in an amount sufficient to treat the at least on condition caused by the coronavirus or the influenza virus,” as well as the claim 25 limitation of “copper ions in an amount effective to treat the at least on condition caused by the coronavirus or the influenza virus,” Abbott ‘250 teaches the composition is useful in treating conditions frequently caused by coronavirus and influenza virus such as sinusitis (pg 13, [0126]). 
For claim 20, Example 34 teaches the claimed process to obtain the claimed copper ion suspension. The process is reproduced below.

    PNG
    media_image1.png
    464
    430
    media_image1.png
    Greyscale

  
For claim 21, Abbott teaches "copper metal" means pure copper of 99.5% or greater copper after processing (pg 5, [0055]).
For claim 24, Abbott teaches the “VersaBase” Cream composition, as recited in the claim, is used to prepare the claimed product. See pg 17, Table 11 (reproduced below).

    PNG
    media_image2.png
    357
    551
    media_image2.png
    Greyscale


Obviousness Rejections
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co,, 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art. 

3. Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

1) Claim 19 is rejected under 35 U.S.C. 103(a) as being unpatentable over Abbott (cited above).
The teachings of Abbott with regard to anticipation are discussed above.
Abbott does not teach the claimed concentration of copper ion suspension to reach the level of anticipation.
However, Abbott does teach a range of copper in a cream composition of “about 5 mg/mL to about 15 mg/mL of copper” (pg 27, claim 10), overlapping the claimed range.

g/mL” is taught for administration to a subject. As such, it would have therefore been prima facie obvious to a person having ordinary skill in the art to administer the claimed combination of ingredients to a subject for treatment of at least one condition caused by a coronavirus or an influenza virus, with a reasonable expectation of success that the treatment would be efficacious, as taught by Abbott.

Obviousness-type Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based Terminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

1) Claims 18-25 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10,813,948. 
Although the claims at issue are not identical, they are not patentably distinct from each other. The pending claims differ from the copending claims by reciting a method of use of the claimed composition comprising copper ions, saline, and a buffer. However, the product of the pending claims is substantially the same as the product of the copending claims, and the claims are not patentably distinct. It is noted that the preamble statement “for treating at least one condition caused by a coronavirus or an influenza virus” is considered a 

2) Claims 18-25 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 9-20 of US Patent Application No. 16/797,580. 
Although the claims at issue are not identical, they are not patentably distinct from each other. The pending claims differ from the copending claims by reciting a method of use of the claimed composition comprising copper ions, saline, and a buffer. However, the product of the pending claims is substantially the same as the product of the copending claims, and the claims are not patentably distinct. It is noted that the preamble statement “for treating at least one condition caused by a coronavirus or an influenza virus” is considered a recitation of intended use and does not appear to limit the structure of the instantly claimed composition; the statement is therefore not afforded patentable weight. See MPEP 2111.02. 

3) Claims 18-25 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-16 of US Patent No. 11,083,750. 
Although the claims at issue are not identical, they are not patentably distinct from each other. The pending claims differ from the copending claims by 

4) Claims 18-25 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 2-4, 6-8, and 13-15 of US Patent Application No. 16/521,442. 
Although the claims at issue are not identical, they are not patentably distinct from each other. The pending claims differ from the copending claims by reciting a composition or method of use of the claimed composition comprising copper ions, saline, and a buffer. However, the product of the pending claims is substantially the same as the product of the copending claims, and the claims are not patentably distinct. It is noted that the preamble statement “for treating at least one condition caused by a coronavirus or an influenza virus” is considered a recitation of intended use and does not appear to limit the structure of the instantly claimed composition; the statement is therefore not afforded patentable weight. See MPEP 2111.02. 


5) Claims 18-25 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 45-59 and 61 of US Patent Application No. 17/227,037. 
Although the claims at issue are not identical, they are not patentably distinct from each other. The pending claims differ from the copending claims by reciting a composition or method of use of the claimed composition comprising copper ions, saline, and a buffer. However, the product of the pending claims is substantially the same as the product of the copending claims, and the claims are not patentably distinct. It is noted that the preamble statement “for treating at least one condition caused by a coronavirus or an influenza virus” is considered a recitation of intended use and does not appear to limit the structure of the instantly claimed composition; the statement is therefore not afforded patentable weight. See MPEP 2111.02. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P COHEN whose telephone 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P COHEN/Primary Examiner, Art Unit 1612